EXHIBIT 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, entered into as of August 5, 2013, by and between CAS
Medical Systems, Inc., a Delaware corporation (the "Company", which term
includes any successor to CAS Medical Systems, Inc., by merger or otherwise),
and John K. Gamelin (the "Employee.")
 
WITNESSETH:
 
WHEREAS, the Company has appointed Employee to serve as Vice President of
Research and Development, which position Employee has assumed effective November
26, 2012.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:


Section 1.      Employment


The Company will employ the Employee, and the Employee will perform services for
the Company and its subsidiaries, on the terms and conditions set forth in this
Agreement and for the period specified in Section 3 hereof ("Term of
Employment").


Section 2.      Duties


The Employee, during the Term of Employment, will serve the Company as its Vice
President of Research and Development or such other title, duties and
responsibilities as are assigned to him by the Chief Executive Officer of the
Company. The Employee will perform his duties hereunder faithfully and to the
best of his abilities and in furtherance of the business of the Company and its
subsidiaries, and will devote his full business time, energy, attention and
skill to the business of the Company and its subsidiaries and to the promotion
of its interests, except as otherwise agreed by the Company.


Section 3.      Term of Employment


The Employee's employment hereunder shall be "at will" and is terminable at any
time by either party, subject to the provisions of Sections 8 and 9 hereof.


Section 4.      Salary and Bonus


        (a) The Employee will receive, as compensation for his duties and
obligations to the Company pursuant to this Agreement, a base salary at the
annual rate of One Hundred and Ninety Thousand ($190,000.00) Dollars, payable in
substantially equal installments in accordance with the Company's payroll
practice. It is agreed between the parties that the Company will review the base
annual salary from time to time and in light of such review may (but will not be
obligated to), in the discretion of the Compensation Committee of the Board of
Directors of the Company, increase such annual base salary.
 
 
 

--------------------------------------------------------------------------------

 
(b) Bonus. During the Term of Employment, the Employee will be eligible for an
annual bonus with a target equal to thirty (30) percent of his actual salary
payable in the form of cash or Company common stock as determined at the sole
discretion of the Compensation Committee of the Board of Directors. Any bonus
payable hereunder shall be calculated after the close of the end of the calendar
year, and thereafter paid in a lump sum by no later than the 15th day of the
third month following the end of the calendar year in which the right to the
bonus is no longer subject to a substantial risk of forfeiture (as defined for
purposes of Internal Revenue Code Section 409A, including Treasury Regulations
Section 1.409A-1(d)).


Section 5.       Employee Benefits


Subject to any applicable probationary or similar periods, during the Term of
Employment, the Employee will be entitled to participate in all employee benefit
programs of the Company as such programs may be in effect from time to time.
Subject to any applicable probationary or similar periods, during the Term of
Employment, the Employee will also be entitled to participate in all retirement
programs of the Company for which current employees are eligible, as such
programs may be in effect from time to time (including the Company's 401(k)
plan).


Section 6.      Business Expenses


All reasonable travel and other out-of-pocket expenses incidental to the
rendering of services by the Employee hereunder will be paid by the Company and
if expenses are paid in the first instance by the Employee, the Company will
reimburse him therefor upon presentation of proper invoices; subject in each
case to compliance with the Company's reimbursement policies and procedures. All
reimbursements will be paid in the same taxable year in which the expense is
incurred; provided that expenses incurred toward the end of the calendar year
that cannot administratively be reimbursed before the year end shall be
reimbursed by no later than March is" of the following calendar year.


Section 7.      Vacations and Sick Leave


The Employee will be entitled to holidays, 20 days of accrued vacation and
reasonable sick leave each year, in accordance with policies of the Company, as
determined by the Board of Directors.


Section 8.      Termination


(a) Termination of Agreement by the Company for Convenience. The Company may
terminate the Employee's employment and the Term of Employment for convenience
at any time upon written notice to the Employee, which termination shall be
effective upon delivery of such notice unless such notice specifically provides
for termination to be effective at a later date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) Termination of Employment by the Company for Serious Cause. In the event of
Serious Cause (as defined below), the Company may terminate the Employee's
employment and the Term of Employment upon written notice of such termination
stating the Serious Cause upon which the Company relies for its termination. The
Employee's employment and the Term of Employment will be terminated effective as
of the date specified in such notice, which will in no event be earlier than the
effective date of such notice as provided in Section 17.
 
"Serious Cause" means (i) the willful and continued failure by the Employee to
perform substantially his duties hereunder, other than by reasons of health,
after demand for substantial performance is delivered by the Company that
identifies the manner in which the Company believes the Employee has not
substantially performed his duties; (ii) the Employee will have been indicted by
any federal, state or local authority in any jurisdiction for, or will have
pleaded guilty or nolo contendere to, an act constituting a felony, (iii) the
Employee will have habitually abused any controlled substance (such as narcotics
or alcohol), or (iv) the Employee will have (A) engaged in acts of fraud,
material dishonesty or gross misconduct during the Term of Employment regardless
of whether such acts were in connection with the business of the Company, or (B)
committed a material breach of this Agreement.
 
(c) Termination of Employment by Employee for Good Reason. The Employee may
terminate his employment and the Term of Employment in the event of "Good
Reason." Termination for Good Reason means a resignation of employment and
Separation from Service (as such term is defined for purposes of Internal
Revenue Code Section 409A and Section 20(c) herein), within six (6) months
following the initial existence of one or more of the following conditions
arising without the Employee's written consent:
 
 
(i)
a reduction greater than five (5) percent in the aggregate in the Employee's
base salary or benefits, other than an across-the-board reduction affecting
substantially all members of senior management;

 
 
(ii)
a material reduction in the Employee's duties and significant responsibilities
hereunder following the occurrence of a Change of Control, as defined in Section
1 O(b) hereof (not including reasonable changes in title or in corporate
structure); or

 
(iii)      
a material breach of this Agreement by the Company (which shall include a
failure to make payments due hereunder); provided, in any such case, that (1)
the Employee shall provide, pursuant to Section 17 hereof, a prior written
notice specifying the reasons for his termination to the Company's Board of
Directors within sixty (60) days after the initial existence of the condition,
and give Company an opportunity to cure such condition (if curable), and (2)
"Good Reason" shall exist only if the Company shall fail to cure such condition
within thirty-one (31) days after its receipt of such prior written notice. In
addition, until the actual Separation from Service, the Employee must remain
willing and able to continue to perform services in accordance with the terms of
this Agreement and the Employee must not be in breach of any of the Employee's
obligations hereunder.

 
(d) Effect of Termination for Serious Cause or Without Good Reason. In the event
of termination of the Employee's employment and the Term of Employment by the
Company for Serious Cause or by the Employee without Good Reason, the Employee
will forfeit all bonus amounts accruing for the then current fiscal year, and
the Company will be liable to the Employee only for (i) any accrued but unpaid
base salary and vacation, (ii) any earned but unpaid bonus from a prior fiscal
year (subject, if applicable, to the terms of any deferred compensation
arrangements), and (iii) reimbursement of business expenses incurred prior to
the date of termination.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(e) Death, Retirement, Disability. In the event of the death, Retirement or
Disability of the Employee, the Employee's employment and Term of Employment
will be terminated as of the date of such death, Retirement or Disability and
the Company will pay the Employee, or the Employee's estate or legal
representative, as appropriate, (i) any accrued but unpaid base salary and
vacation, (ii) any earned but unpaid bonus from a prior fiscal year (subject, if
applicable, to the terms of any deferred compensation arrangements), and (iii)
reimbursement of business expenses incurred, but unpaid, prior to the date of
termination.
 
"Disability" means the Employee's inability, for reasons of health, to carry out
the functions of his position for a total of one hundred eighty (180) days
during any twelve (12) month period. "Retirement" will mean retirement from
employment upon or after attaining age sixty-five (65) or such earlier age
agreed to by the Company.
 
(f) Effect of Termination Without Serious Cause or With Good Reason. If (i) the
Company terminates the Employee's employment without Serious Cause, or (ii) the
Employee terminates his employment for Good Reason, the Company shall pay the
Employee a separation pay benefit (the "Severance Payment") equal to six (6)
months of the Employee's annual rate of base salary (as of the Employee's
Separation from Service date) as described below.
 
 
(1)
Payment of the Severance Payments shall commence as of the Employee's Separation
from Service date, and shall continue thereafter in equal fixed installments
over a six month period in accordance with the Company's standard payroll
procedures and normal payroll dates then in effect.

 
 
(2)
In the event the value of the Severance Payments shall exceed two times the
lesser of the Employee's annualized compensation or the maximum amount that may
be taken into account for qualified plan purposes (in each case, as determined
in accordance with Treasury Regulation Section 1.409A-1 (b)(9)(iii)(A)), the
excess shall not be paid as provided in (1), above, but instead shall be
withheld and paid on the first regularly scheduled payroll date immediately
following the date that is six months after the Employee's Separation from
Service date, without adjustment for the delay in payment.

 
 
(3)
In no event shall Severance Payments be accelerated, nor shall the Employee be
eligible to defer payment of Severance Payments to a later date.

 
 
(4)
If COBRA continuation coverage under any Company healthcare plan is elected by
the Employee, the Company shall provide such coverage on the same terms with
respect to employee cost and employer subsidy as was being made available to the
Employee immediately before the Termination provided however, that the Company
may elect not to provide such healthcare benefit in the event that by doing so
the Company would be subject to a penalty under any applicable laws or
regulations.

 
In addition, the Employee will be entitled to prompt payment of (A) any accrued
but unpaid salary and vacation, (B) any earned but unpaid bonus from a prior
fiscal year (subject, if applicable, to the terms of any deferred compensation
arrangements), and, if the Separation of Service occurs at a time when more than
one-half of the performance measuring for an annual performance bonus has
elapsed, the Employee shall be eligible for a pro rate amount of the performance
bonus Employee would have otherwise earned had he remained employed by the
Company for the entire performance period paid (notwithstanding any language in
this agreement to the contrary) as provided in the normal course under Section 5
above, and (C) reimbursement of business expenses incurred prior to the date of
termination, and all of the Employee's equity­ linked grants (e.g., stock
options, restricted stock) shall immediately accelerate and vest in full.
 
 
- 4 -

--------------------------------------------------------------------------------

 
All payments under Section 8 or Section 9 of (i) any accrued but unpaid base
salary and vacation, (ii) any earned but unpaid bonus from a prior fiscal year,
and (iii) reimbursement of business expenses incurred prior to the date of
termination shall be paid in a single sum on the first regularly scheduled
payroll date immediately following the Employee's separation from service.
 
For purposes of this Agreement, "termination of employment", "retirement" and
words of similar import shall means the Employee's Separation from Service as
defined in Section 409A of the Code and final regulations issued thereunder.
 
(g) No Other Obligations. In the event of the termination of the Employee's
employment and the Term of Employment pursuant to Sections 9 or 10 herein, the
Company will have no obligations to the Employee other than those set forth in
Sections 9 and 10 herein.
 
Section 9.       Change of Control


(a) Effect of Termination. If (i) the Company terminates the Employee's
employment without Serious Cause, or (ii) the Employee terminates employment
with the Company for Good Reason, and, in the case of either (i) or (ii) above,
the Employee's employment is terminated (A) under circumstances constituting an
Involuntary Separation from Service within the meaning of Treasury Regulations
Section 1.409A-l(n) and (B), and as defined in Section 20(c) herein, within the
period beginning on the date that a Change of Control is formally proposed to
the Company's Board of Directors and ending on the sixth month anniversary of
the date on which such Change of Control occurs, the Company shall pay the
Employee a separation pay benefit (the "Change of Control Severance Payment")
equal to six (6) months of the Employee's annual base salary (as of the·
Employee's Separation from Service date) and will make available a subsidized
healthcare benefit, as described below.
 
 
(1)
Payment of the Change of Control Severance Payments shall commence as of the
Employee's Separation from Service date, and shall continue thereafter in equal
fixed installments over a one year period in accordance with the Company's
standard payroll procedures and normal payroll dates then in effect.

 
 
(2)
In the event the value of the Severance Payments shall exceed two times the
lesser of the Employee's annualized compensation or the maximum amount that may
be taken into account for qualified plan purposes (in each case, as determined
in accordance with Treasury Regulation Section 1.409A-1 (b)(9)(iii)(A)), the
excess shall not be paid as provided in (1), above, but instead shall be
withheld and paid on the first regularly scheduled payroll date immediately
following the date that is six months after the Employee's Separation from
Service date, without adjustment for the delay in payment.

 
 
(3)
In no event shall Change of Control Severance Payments be accelerated, nor shall
the Employee be eligible to defer payment of Change of Control Severance
Payments to a later date.

 
 
(4)
If COBRA continuation coverage under any Company healthcare plan is elected by
the Employee, the Company shall provide such coverage on the same terms with
respect to employee cost and employer subsidy as was being made available to the
Employee immediately prior to his Separation from Service for the period of the
COBRA coverage or one year, whichever is shorter.

 
 
 
 
 
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
In addition, the Employee will be entitled to prompt payment of (A) any accrued
but unpaid salary and vacation, (B) any earned but unpaid bonus from a prior
fiscal year (subject, if applicable, to the terms of any deferred compensation
arrangements), and, if the Separation of Service occurs at a time when more than
one-half of the performance measuring for an annual performance bonus has
elapsed, the Employee shall be eligible for a pro rate amount of the performance
bonus Employee would have otherwise earned had he remained employed by the
Company for the entire performance period paid (notwithstanding any language in
this agreement to the contrary) as provided in the normal course under Section 5
above, and (C) reimbursement of business expenses incurred prior to the date of
termination.
 
If any portion of the payments which the Employee has the right to receive from
the Company, or any affiliated entity or successor, hereunder would constitute
"excess parachute payments" (as defined in Section 280G of the Internal Revenue
Code) subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, such excess parachute payments shall be reduced to the largest amount that
will result in no portion of such excess parachute payments being subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code. In the event a
reduction must be in accordance with this paragraph, Change in Control Severance
Payments shall be reduced to the extent necessary.
 
The Employee will not be entitled to any benefits or other entitlements under
this section unless a Change of Control actually occurs. Any amounts payable
pursuant to this Section 9 shall not duplicate amounts payable under Section 9
and vice versa.


(b) Change of Control. A "Change of Control" of the Company will be deemed to
have occurred if (i) any "person" (as such term is defined in Section 3(a)(9)
and as used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the "Exchange Act"), excluding the Company or any of its subsidiaries, a
trustee or any fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, an underwriter temporarily holding
securities pursuant to an offering of such securities or a corporation owned,
directly or indirectly, by shareholders of the Company in substantially the same
proportion as their ownership of the Company, becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing an increase from less than Twenty Percent
(20%) to Fifty Percent (50%) or more of the combined voting power of the
Company's then outstanding securities ("Voting Securities"); (ii) during any
period of not more than two (2) years, individuals who constitute the Board of
Directors of the Company (the "Board") as of the beginning of the period and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i) or
(iii) of this sentence) whose election by the Board or nomination for election
by the Company's shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at such
time or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (iii) the stockholders of
the Company approve a merger, consolidation or reorganization or a court of
competent jurisdiction approves a scheme or arrangement of the Company, other
than a merger, consolidation, reorganization or scheme which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least Fifty Percent (50%) of
the combined voting power of the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger, consolidation,
reorganization or scheme or arrangement, and such transaction is completed; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or any agreement for the sale of substantially all of the Company's
assets, and such transaction is completed.
 
 
- 6 -

--------------------------------------------------------------------------------

 
Section 10.    Agreement Not to Compete or Solicit
 
(a) Covenant Not to Compete. In exchange for the equity compensation provided
commensurate with Employee's appointment as Vice President of Research and
Development, and in further consideration of the execution of this Agreement,
the Employee hereby covenants and agrees that at no time during the Term of
Employment, nor for a period of twelve (12) months immediately following the
termination of the Employee's employment for any reason, will he for himself or
on behalf of any other person or entity, directly or indirectly, provide any
service (whether as employee, consultant, owner or otherwise) to any person or
entity engaged in the business of developing, marketing or selling non-pulsatile
tissue oxygenation measurement products, or other patient monitoring products
that provide the same parameter as that provided by and competitive with a
product offered by the Company at the time of such termination of employment.
Notwithstanding the preceding sentence, the Employee will not be prohibited from
owning less than one percent (1 %) of any publicly traded corporation, whether
or not such corporation is in competition with the Company.
 
(b) Non-Solicitation. In exchange for the equity compensation provided
commensurate with the Employee's appointment as Vice President of Research and
Development, and in further consideration of the execution of this Agreement,
the Employee hereby covenants and agrees that, at all times during the Term of
Employment and for a period of twelve (12) months immediately following the
termination thereof, the Employee will not directly or indirectly engage any
person or entity, or seek to engage any person or entity, that is employed by,
an advisor or consultant to, or a selling agent or representative of the Company
or any of its subsidiaries, to be an employee, consultant, advisor or selling
agent or representative for any other business entity.
 
Section 11.    Confidential Information
 
The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by him from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after his period of service with the Company,
except as may be required in the course of a legal or governmental proceeding.
Upon request by the Company, the Employee agrees to deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all Company or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company's or any
affiliate's business and all property of the Company or any affiliate associated
therewith, which he may then possess or have under his control.
 
Section 12.    Remedy
 
(a) Should the Employee engage in or perform, either directly or indirectly, any
of the acts prohibited by Sections 10 or 11 hereof, it is agreed that any and
all severance payments and related benefits hereunder shall immediately
terminate and the Company will also be entitled to full injunctive relief, to be
issued by any competent court of equity, enjoining and restraining the Employee
and each and every other person, firm, organization, association, or corporation
concerned therein, from the continuance of such violative acts. The foregoing
remedies available to the Company will not be deemed to limit or prevent the
exercise by the Company of any or all further rights and remedies which may be
available to the Company hereunder or at law or in equity.
 
(b) The Employee acknowledges and agrees that the covenants contained in this
Agreement are fair and reasonable in light of the consideration paid hereunder,
and the invalidity or unenforceability of any particular provision, or part of
any provision, of this Agreement will not affect the other provisions or parts
hereof. If any provision hereof is determined to be invalid or unenforceable and
if any such provision will be so determined to be invalid or unenforceable by
reason of the duration or geographical scope of the covenants contained therein,
such duration or geographical scope, or both, will be reduced to a duration or
geographical scope solely to the extent necessary to cure such invalidity.
 
 
- 7 -

--------------------------------------------------------------------------------

 
Section 13.    Successors and Assigns
 
This Agreement will be binding upon and inure to the benefit of the Employee,
his heirs, executors, administrators and beneficiaries, and the Company and its
successors and assigns.
 
Section 14.    Governing Law
 
This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Connecticut, without reference to rules relating to
conflicts of law.
 
Section 15.    Entire Agreement/Termination of Agreement
 
This Agreement constitutes the full and complete understanding and agreement of
the parties and supersedes all prior understandings and agreements as to
employment of the Employee. This Agreement cannot be amended, changed, or
modified or without the written consent of the parties hereto.


Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax. Unless otherwise notified by any of the parties,
notices will be sent to the parties as follows: (i) if to the Employee, at the
address set forth in the Company's records, and (ii) if to the Company, to CAS
Medical Systems, Inc., 44 East Industrial Road, Branford, CT 06405, Attention:
President and CEO.


Section 16.    Waiver of Breach
 
The waiver of either party of a breach of any term of this Agreement will not
operate nor be construed as a waiver of any subsequent breach thereof.
 
Section 17.    Notices
 
Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax.  Unless otherwise notified by any of the
parties, notices will be sent to the parties as follows: (i) if to the Employee,
at the address set forth in the Company’s records, and (ii) if to the Company,
to CAS Medical Systems, Inc., 44 East Industrial Road, Branford, CT 06405,
Attention: President and CEO.
 
Section 18.    Severability
 
If anyone or more of the provisions contained in this Agreement will be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.
 
Section 19.    Counterparts
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument. Delivery of signatures by facsimile or electronic image
shall be valid for all purposes hereunder.
 
 
- 8 -

--------------------------------------------------------------------------------

 
Section 20.    Internal Revenue Code Section 409A Compliance.
 
(a) The parties hereto recognize that certain provisions of this Agreement may
be affected by Section 409A of the Internal Revenue Code and guidance issued
thereunder, and agree to amend this Agreement, or take such other action as may
be necessary or advisable, to comply with Section 409A.
 
(b) Notwithstanding anything herein to the contrary, it is expressly understood
that at any time the Company (or any successor or related employer treated as
the service recipient for purposes of Internal Revenue Code Section 409A) is
publicly traded on an established securities market (as defined for purposes of
Internal Revenue Code Section 409 A), if a payment or provision of an amount or
benefit constituting a deferral of compensation is to be made pursuant to the
terms of this Agreement to the Employee on account of a Separation from Service
at a time when the Employee is a Specified Employee (as defined for purposes of
Internal Revenue Code Section 409A(a)(2)(B)(i)), such deferred compensation
shall not be paid to the Employee prior to the date that is six (6) months after
the Separation from Service or as otherwise permitted under Treasury Regulations
Section 1.409A-3(i)(2).
 
(c) F or purposes of this Agreement, the following definitions shall apply:
 
(i)  "Separation from Service" means, generally, a termination of employment
with the Company (or any successor or related employer treated as the service
recipient for purposes of Internal Revenue Code Section 409A), and shall have
the same meaning as such term has for purposes of Internal Revenue Code Section
409A (including Treasury Regulation Section 1.409A-l(h)).
 
(ii)  "Involuntary Separation from Service" means a Separation from Service due
to the independent exercise of the unilateral authority of the Company (or any
successor or related employer treated as the service recipient for purposes of
Internal Revenue Code Section 409A) to terminate the Employee's employment,
other than due to the Employee's implicit or explicit request, where the
Employee was willing and able to continue employment with the Company.
Notwithstanding the foregoing, a termination for Good Reason may constitute an
Involuntary Separation from Service. Involuntary Separation from Service shall
have the same meaning as such term has for purposes of Internal Revenue Code
Section 409A (including Treasury Regulation Section 1.409A-l(n)).
 


 
~ Signature Page Follows ~
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
The Company:
 
CAS MEDICAL SYSTEMS, INC.






By:                   /s/ Thomas M. Patton                        
Name:              Thomas M. Patton                             
Title:                President and CEO                             






Employee:       /s/ John K. Gamelin                             
                         John K. Gamelin





















































-  10  -